                                                  Case 2:14-cr-00470-DN Document 279-5 Filed 03/13/19 PageID.3659 Page 1 of 1
                        CASE INFORMATION
Case Name                                                  US v. Lyman
Case No.                                         2:14‐CR‐00470 DN
Current Principal & Interest Balance                    $90,105.61
Current Interest Rate                                      0.000%
Date of Financial Statement                  10/10/17 and 12/31/17

            DEBTOR'S MONTHLY HOUSEHOLD INCOME
                                         CPA and Utah State
Debtor's Occupation:                              Legislator
Spouse's/Cohabitant's Occupation:                       N/A
Family Size                                                2
County of Residence                                San Juan
Gross Monthly Income
Estimated Annual Legislative Income             $12,285.00
Total Monthly Income (B14 + B15÷12)


            DEBTOR'S MONTHLY HOUSEHOLD EXPENSES                                                                                                                                              IRS COLLECTION STANDARDS         EXPENSES IN EXCESS OF NATIONAL STANDARD
                                                                         Food            Clothing/Misc.                                                                                  Food/Household Expense:              Food/Household Expense:
         Food/Household Expense:
                                                                                                                                                                                                                  $1,202.00
                                                                         Rent/Mortgage   Electric         Natural Gas     Internet        Telephone   Water   Cell Phone Other Utilities Rent/Mortgage/Utilities:             Rent/Mortgage/Utilities:
         Rent/Mortgage/Utilities:
                                                                                                                                                                                                                  $1,442.00
                                                                         Car Payment     Gasoline         Car Insurance   Public Trans.                                                  Vehicle Expense:                     Vehicle Expense:
         Transportation Expenses:
                                                                                                                                                                                                                  $1,430.00
                                                                                                                                                                                         Healthcare:                          Healthcare:
                Healthcare:
                                                                                                                                                                                                                   $104.00

                                                                                                                                                                                        There is no "Other Expenses" category
             Other Expenses:                                                                                                                                                                                                  Other Expenses:
                                                                                                                                                                                        in the National Standards.


                    TOTALS AND COMPARISONS                                                                    REVIEWER'S NOTES AND COMMENTS
Debtor's Total Monthly Expenses:
National Standard Total:                                     $4,178.00
Debtor's Expenses in Excess of National
Standard:

Debtor's Remaining Income After Expenses:


Recommended Monthly Payment:                                  $500.00


                        SPREADSHEET KEY
            Enter Debtor's Info from Financial Statement
                    Enter National Standard Info
                     Cells Containing Formulas
                 Recommended Monthly Payment
